 1   Arasto Farsad, Esq. (SBN #273118)
     Nancy Weng, Esq. (SBN #251215)
 2   FARSAD LAW OFFICE, P.C.
     1625 The Alameda, Suite 525
 3   San Jose, CA 95126
     Tel: (408) 641-9966
 4   Fax: (408) 866-7334
     Email addresses: farsadlaw1@gmail.com;
 5   nancy@farsadlaw.com

 6   Attorneys for Debtor / debtor-in-possession

 7                             UNITED STATES BANKRUPTCY COURT
 8                             NORTHERN DISTRICT OF CALIFORNIA
 9                                          SAN JOSE DIVISION
10
     In re:                                               Case No. 20-50469 SLJ
11                                                        Chapter 11

12   Mordechai Koka,                                      STATUS CONFERENCE STATEMENT;
                                                          CERTIFICATE OF SERVICE
13
                                  Debtor.                 Date: May 7, 2020
14                                                        Time: 10:00 a.m.
                                                          Place: 280 S. 1st Street, Courtroom 9
15                                                        San Jose, CA 95113
16
                                                          JUDGE: HON. STEPHEN L. JOHNSON
17

18

19
              TO THE HONORABLE JUDGE STEPHEN L. JOHNSON, THE UNITED
20
     STATES TRUSTEE’S OFFICE FOR THE NORTHERN DISTRICT OF CALIFORNIA,
21
     ALL PARTIES IN INTEREST, AND THEIR RESPECTIVE COUNSEL(S) OF RECORD:
22   Now comes the Debtor-in-possession herein, Mordechai Koka, by and through his counsel of
23   record, Farsad Law Office, P.C., and hereby submits the instant Status Conference Statement.
24
                                      STATEMENT OF THE CASE
25
     This case was commenced with the filing of a petition under Chapter 11 on March 10, 2020. The
26
       Debtor filed the instant case to stop the non-judicial foreclosure of his real property located at
27
      858 Acalanes Road, Lafayette, CA 94549 (“Acalanes”). In addition to the Property, the Debtor
28

Case: 20-50469      Doc# 39     Filed: 04/27/20     Entered: 04/27/20 14:55:46         Page 1 of 5
     STATUS CONFERENCE STATEMENT                                                      Case No. 20-50569 SLJ
 1   owns 1702 Paru Street, Alameda, CA 94501 (“Paru”) and 3190 Vichy Avenue, Napa, CA 94558

 2      (“Vichy”). All three properties have equity in them. A summary of the equity is as follows:

 3

 4            1.    Acalanes: one mortgage loan with a ~$963K balance. Value: $1.35 million.

 5                 2.    Paru: one mortgage loan with a ~$822K balance. Value: $1.4 million.

 6                      3.   Vichy: one mortgage loan with a $528K balance. Value $865K.

 7

 8           The Debtor’s plan is to sell two or all three properties to pay off his personal debts owed.

 9   He has personally guaranteed business debt (from his FORMER construction business, Green

10   Bay Builders, Inc.), as well as personal debts / bills. Fortunately, the equity in Acalanes alone

11   should cover all bills in this case.

12           Furthermore, the Debtor is only behind on the Acalanes mortgage; the other two

13   properties are up to date. This will more than likely be a 100% Plan. The Debtor accordingly

14   seeks to liquidate his assets in order to pay his creditors off and move on / retire. The Debtor will

15   seek to employ a Realtor (Mr. Rick Dahnken) to assist in the sale(s) of his properties.

16
                              STATUS OF MONTHLY OPERATING REPORTS
17                              AND DEBTOR-IN-POSSESSION ACCOUNTS
18           The Debtor already obtained the requisite Chapter 11 EIN number and was able to open
19   the requisite DIP account(s). The Debtor is current on monthly operating reports through March
20   2020. (Dkt. No. 35.)
21                                STATEMENT REGARDING INSURANCE
22           The Debtor’s property, both real and personal, is insured and proof of said insurance has
23   been provided to the Office of the United States Trustee (“OUST”). The OUST has also been
24   added to the policies for noticing purposes.
25
     STATUS OF REQUIRED POST-PETITION PAYMENTS TO TAXING AUTHORITIES
26
             The Debtor believes that he is current on all tax returns. The returns have been provided
27
     to the OUST as well. The filing date for the Debtor’s 2019 returns has been extended due to
28

Case: 20-50469          Doc# 39    Filed: 04/27/20   Entered: 04/27/20 14:55:46 Page 2 of 5
     STATUS CONFERENCE STATEMENT                       -2-                      Case No. 20-50469 SLJ
 1   COVID-19 and that return shall be filed when due.

 2

 3         WHETHER THE DEBTOR HAS MET REQUIREMENTS FOR RETAINING
                         PROFESSIONALS IN THE CASE
 4
             An ex parte application to employ the instant Firm as General Bankruptcy Counsel was
 5
     filed on March 16, 2020 (Dkt. No. 20) and an Order granting employment was entered on March
 6
     30, 2020 (Dkt. No. 33) by the Honorable Court.
 7

 8
        WHETHER THE DEBTOR HAS MET THE REQUIREMENTS FOR USING CASH
 9                   COLLATERAL AND OBTAINING CREDIT
10        Only Paru is generating rental income for the Debtor. The Debtor is current on his
11   mortgage payments for Paru and, therefore, need not seek the Court’s approval to use cash
12   collateral. The Debtor’s two other properties-Vichy and Ascalanes-are vacant and, hence, no

13   issue of cash collateral arises.

14
          ANY ORDERS IN THE CASE THAT HAVE GRANTED RELIEF FROM THE
15      AUTOMATIC STAY, THAT HAVE EXTENDED OR REFUSED TO EXTEND THE
          AUTOMATIC STAY OR THAT HAVE DETERMINED THAT THERE IS NO
16           AUTOMATIC STAY IN EFFECT AS TO ANY OR ALL CREDITORS
17           There have been no Motions for Relief from Stay filed and the Debtor did not need to file

18   a Motion to Extend or Impose the Automatic Stay.

19

20    WHETHER ANY MOTIONS TO ASSUME OR REJECT EXECUTORY CONTRACTS
      OR UNEXPIRED LEASES HAVE BEEN FILED OR ARE EXPECTED TO BE FILED
21
             None / not applicable at the moment.
22

23
      ANY UNUSUAL DEVELOPMENTS OR EVENTS THAT HAVE OCCURRED OR ARE
24                    EXPECTED TO OCCUR IN THIS CASE
25           The Debtor shall seek approval to employ a Realtor shortly to sell the Vichy Avenue /

26   Napa property as the sale of that property will likely occur first. The Debtor has a buyer for full

27   fair market value lined up and would like to transact as quickly as possible to avoid losing the

28   deal. (And so a Motion to Authorize the Sale will be filed in conjunction with the Application to

Case: 20-50469      Doc# 39      Filed: 04/27/20    Entered: 04/27/20 14:55:46 Page 3 of 5
     STATUS CONFERENCE STATEMENT                      -3-                      Case No. 20-50469 SLJ
 1   Employ the Realtor.)

 2
     DATED: April 27, 2020           Respectfully submitted,
 3
                                     FARSAD LAW OFFICE, P.C.
 4
                                     By: /s/ Nancy Weng
 5                                       Nancy Weng, Esq.
 6                                       Attorneys for Debtor

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 20-50469    Doc# 39    Filed: 04/27/20   Entered: 04/27/20 14:55:46 Page 4 of 5
     STATUS CONFERENCE STATEMENT                 -4-                      Case No. 20-50469 SLJ
 1                                 CERTIFICATE OF SERVICE
                                   **No Mail Service Required**
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 20-50469    Doc# 39    Filed: 04/27/20   Entered: 04/27/20 14:55:46 Page 5 of 5
     STATUS CONFERENCE STATEMENT                 -5-                      Case No. 20-50469 SLJ
